Citation Nr: 0907552	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-26 026	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen a claim of service connection for migraine headaches, 
to include as claimed as due to undiagnosed illness. 

2.  Whether new and material evidence had been received to 
reopen a claim of service connection for fatigue, to include 
as claimed as due to undiagnosed illness 

3.  Whether new and material evidence had been received to 
reopen a claim of service connection for memory loss, to 
include as claimed as due to undiagnosed illness 

4.  Whether new and material evidence had been received to 
reopen a claim of service connection for diarrhea, to include 
as claimed as due to undiagnosed illness. 

5.  Entitlement to service connection for Gulf War Syndrome. 




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from July 1984 to October 
1994, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied the benefits sought on appeal.  The 
Veteran appealed that decision to the BVA and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

2.  In an unappealed rating decisions dated in November 1998 
the RO denied reopening of the claim for service connection 
for migraine headaches and in October 2002 denied service 
connection for migraine headaches as not secondary to 
service-connected lumbar degenerative disc disease.  

3.  The additional evidence received since the unappealed 
rating action of October 2002, taken together with evidence 
previously on file does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for migraine headaches and does not raise a reasonable 
possibility of substantiating the claim.  

4.  In an unappealed rating decision dated in November 1998 
the RO denied service connection for fatigue, memory loss, 
and diarrhea.  

5.  The additional evidence received since the unappealed 
rating action of November 1998, taken together with evidence 
previously on file does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for fatigue and does not raise a reasonable possibility of 
substantiating the claim.  

6.  The additional evidence received since the unappealed 
rating action of November 1998, taken together with evidence 
previously on file does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for memory loss and does not raise a reasonable possibility 
of substantiating the claim.  

7.  Additional evidence received since the unappealed rating 
action of November 1998, taken together with evidence 
previously on file does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for diarrhea and does not raise a reasonable possibility of 
substantiating the claim.  

8.  Gulf War Syndrome is not a recognizable disease entity.  


CONCLUSIONS OF LAW

1.  The unappealed rating decisions of November 1998, which 
denied reopening of the claim for service connection for 
migraine headaches claimed as incurred in service or as due 
to an undiagnosed illness, and the unappealed rating decision 
of October 2002 denying service connection for migraine 
headaches as not secondary to service-connected lumbar 
degenerative disc disease, are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2008).  

2.  The evidence received subsequent to the November 1998 and 
October 2002  rating decisions is not new and material and 
the claim for service connection for migraine headaches is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008). 

3.  The unappealed rating decision of November 1998 which 
denied service connection for fatigue, memory loss, and 
diarrhea, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302(a) (2008).  

4.  The evidence received subsequent to the November 1998 
rating decision is not new and material and the claim for 
service connection for fatigue is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

5.  The evidence received subsequent to the November 1998 
rating decision is not new and material and the claim for 
service connection for memory loss is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

6.  The evidence received subsequent to the November 1998 
rating decision is not new and material and the claim for 
service connection for diarrhea is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

7.  Gulf War Syndrome is not a recognizable disease entity.  
60 Fed. Reg. 6661 (February 3, 1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in August 2004.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  While this 
notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the Veteran is not prejudiced 
by the failure to provide him that further information.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

I. Principles of Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131.  Service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service, or if preexisting such service, was aggravated 
by service.  This may be accomplished by affirmatively 
showing inception or aggravation during service.  38 C.F.R. § 
3.303(a).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
qualifying chronic disability, which means a chronic 
disability resulting from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness defined by a 
cluster of signs or symptoms (i.e., chronic fatigue syndrome, 
fibromyalgia, irritable bowel syndrome, or any other illness 
specified by the Secretary), or any diagnosed illness 
specified by the Secretary.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317; 68 Fed. Reg. 34541 (June 10, 2003). 

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to fatigue, signs and 
symptoms involving the skin, headache, muscle pain, joint 
pain, neurological signs or symptoms, neuropsychological 
signs or symptoms, signs and symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  The illness must 
become manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than December 
31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 71 Fed. 
Reg. 75669-75671 (December 18, 2006). 

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.

There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed rather 
than undiagnosed illness, the Persian Gulf War presumption of 
service connection does not apply.  38 C.F.R. § 3.317; 
VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 
56,703 (1998). 

The law affecting compensation for disabilities occurring in 
Persian Gulf War veterans under 38 U.S.C.A. §§ 1117, 1118 was 
amended retroactively, effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

II. Reopening

The RO denied service connection for headaches in December 
1994 because the Veteran's service treatment records were 
negative for diagnosis, treatment or other findings of 
chronic headaches.  Reopening of that claim was denied in 
November 1998, at which time it was noted that the service 
treatment records revealed that during service in April 1993 
the Veteran had complaints of headache with mild photophobia 
which had begun seven years earlier and he had a family 
history of migraines.  The diagnosis was cephalgia.  There 
was no on-going treatment for headaches during service and no 
diagnosis of migraine headaches.  It was noted that the 
Veteran had not responded to a March 1997 letter requesting 
evidence of recent treatment for headaches.  An April 1998 VA 
examination noted subjective complaints of headache but there 
was no medical evidence showing a diagnosis of migraine 
headaches or a chronic condition manifested by headaches 
during service.  It was further noted in the November 1998 
rating decision that the April 1998 VA examination reflected 
the Veteran's report of his having started to have headaches 
in 1987 or 1988 and now had 10 to 12 headaches yearly 
accompanied by photophobia and visualizing white spots but no 
nausea or vomiting.  A neurological examination in June 1998 
noted that he had 5 or 6 migraine-type headaches yearly.  The 
RO found that the history provided by the Veteran, and which 
was merely recorded by a physician, did not constitute 
medical evidence.  Thus, reopening was denied.  

Most recently the RO denied service connection for migraine 
headaches in October 2002 as not being secondary to service-
connected lumbar degenerative disc disease.  The Veteran was 
notified of that decision by RO letter dated in October 2002.  

In November 1998 the RO denied service connection for 
fatigue, memory loss, and diarrhea.  The Veteran was notified 
of that decision by RO letter dated in November 1998.  It was 
noted that neither memory loss nor fatigue were incurred or 
caused by service.  There was no objective evidence of a 
chronic undiagnosed illness involving memory loss or fatigue 
subject to service connection shown in the service treatment 
records or any other evidence.  The service treatment records 
did not show a diagnosis, complaints of or treatment for a 
disability manifested by memory loss or fatigue.  There had 
been no reply to RO letters in March 1997 requesting medical 
evidence of recent treatment for memory loss or fatigue nor 
to an inquiry as to whether he had participated in a Gulf War 
Registry examination.  A June 1998 VA psychological 
assessment noted the Veteran's subjective report of a memory 
deficit but clinical testing showed no significant memory 
disorder.  There was no indication that he had lost work with 
the U.S. Postal Service due to fatigue.  Thus, service 
connection for memory loss and fatigue was denied on a direct 
basis and as due to an undiagnosed illness in the absence of 
evidence that he had these conditions, that they were not the 
result of a known clinical diagnosis, and that they had not 
persisted for a period of at least six months at a 
compensable rate.  

As to diarrhea, the November 1998 rating decision noted that 
the Veteran had been hospitalized during service in February 
and March 1991 for diarrhea and dehydration and that subacute 
and acute hepatitis were indicated.  The condition resolved 
and he was released.  He was treated in March 1993 for flank 
pain with no acute pathology noted on X-ray.  He was treated 
in August 1993 and June 1994 for diarrhea and mild abdominal 
pain and the diagnosis was acute gastroenteritis.  It was 
found that chronic diarrhea was not shown during service 
because while he was treated on several occasions, the 
episodes were several months to over a year apart.  An April 
1998 VA examination reflected the Veteran's complaints of 
diarrhea about twice monthly but not accompanied by nausea 
and vomiting.  He treated this with over-the-counter 
medication and there was no evidence of weight loss.  
Screening for hepatitis was negative and other screenings 
were positive for past exposure to Epstein-Barr virus and H. 
Pylori but these were abnormal laboratory findings and not 
ratable entities in the absence of a confirmed diagnosis.  
The April 1999 VA examination yielded a diagnosis of 
intermittent diarrhea but this was based upon a history 
related by the Veteran and there was no objective clinical 
findings or tests to support the complaint and, so, the 
history provided by the Veteran (even incorporated into a 
diagnosis) was not considered medical evidence.  

The Veteran did not appeal those decisions after he was 
notified of the decisions and of his appellate rights..  
Under 38 U.S.C.A. §§ 5108, 7105(c) and 38 C.F.R. §§ 3.104, 
20.302(a) a rating action which is not appealed is final and 
may not be reopened unless new and material evidence is 
presented.  The application to reopen the claims was received 
2004.

Regardless of how the RO ruled on the question of reopening, 
the Board must re-decide that matter on appeal, because 
reopening is jurisdictional.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

III. Background

The relevant findings in the service treatment records have 
been set forth above.  

On VA spinal examination in April 1998 the Veteran's 
complaints included fatigability.  

On VA neurology examination in April 1998 it was reported 
that the Veteran had been deployed during Desert Storm in the 
Persian Gulf.  The Veteran reported that he had first noticed 
headaches in 1987 or 1988.  He had been seen by a military 
physician and treated with Tylenol or Motrin which, in 
combination with lying down and sleeping, relieved his 
headaches.  His headaches had become more frequent over the 
years and he now had them 10 to 12 times yearly.  Photophobia 
accompanied the headaches but no nausea or vomiting.  

On VA gastrointestinal examination in April 1998 the Veteran 
reported having had hepatitis syndrome after having been in 
the Persian Gulf in 1990.  Upon returning home he had been 
hospitalized for about 10 days for hepatitis syndrome and 
ever since then he had had intermittent, watery diarrhea at 
least twice monthly lasting for 3 or 4 days.  He could not 
pinpoint any specific foods or liquids that brought on 
diarrhea.  The onset had been in January 1991 but there had 
been no formal diagnosis.  The Veteran reported that a 
colonoscopy in 1991 had been normal.  After a physical 
examination the diagnoses were intermittent diarrhea and past 
exposure to Epstein-Barr virus.  

On VA general medical examination in April 1998 the Veteran 
reported that upon returning home from the Persian Gulf he 
had been hospitalized for about 10 days for hepatitis 
syndrome and after being released he was on restricted duty 
for approximately 3 or 4 months.  Hepatitis syndrome had been 
evident due to his dehydration, no energy, diarrhea.  He had 
had dehydration and diarrhea frequently ever since, at least 
twice monthly.  He had begun having headaches during service 
in 1987 or 1988 for which he had been given Tylenol and 
Motrin.  He had seasonal allergies, especially in the spring 
and summer.  On examination he was somewhat vague and 
nonspecific in recalling past injuries, events, and dates.  
He was noncommittal in explaining injuries and treatment.  A 
test for H. Pylori was positive.  The relevant diagnoses were 
allergic rhinitis, mild epigastric tenderness to palpation, 
and H. Pylori positive.  

On VA neurology evaluation on June 8, 1998, the Veteran's 
complaints included headaches and mild forgetfulness.  After 
a physical examination the relevant diagnoses were migraine-
type headaches, which were limited in severity due to 
infrequency of only 5 or 6 yearly but severe when occurring, 
and that his memory deficit was primarily subjective and 
appeared to be more like absent-mindedness, because on 
clinical testing there did not seem to be any significant 
memory disorder.  

On VA neurology evaluation in June 1998 the Veteran was 
administered testing for the purpose of evaluating his 
claimed memory loss.  His delayed recall was a strength but a 
weakness was his attention and concentration which were below 
average ability.  He showed good mental control but 
fluctuating immediate memory ability and he was somewhat 
better at verbal than visual material.  There was a 
suggestion of interfering effects of anxiety or depression, 
or both.  In summary, his memory function was in the average 
range of ability.  

Evidence since the November 1998 Rating Decision

VA outpatient treatment records show that a pancolonoscopy 
with biopsies and polypectomy was performed in February 2002.  
The impressions were a sessile polyp in the right colon, just 
above the cecum, which was snared; and multiple biopsies to 
rule out the possibility of microscopic colitis.  

Records of Dr. J. Santiago of 1998 and 1999 show that in 
April 1999 the Veteran had a headache and related a history 
of migraine headaches.  

On VA spinal examination in September 2002 it was reported 
that the Veteran had no bowel or bladder dysfunction.  

Evidence Since the October 2002 Rating Decision

Received in July 2004 was a duplicate copy of the Veteran's 
hospitalization in February and March 1991, during active 
service.  

On VA examination in June 2007, for evaluation of the 
Veteran's service-connected allergic rhinitis, it was noted 
that the Veteran had sinus headaches 2 to 3 times monthly in 
the summer but only monthly during the rest of the year.  On 
physical examination he had mild tenderness on palpation over 
the maxillary sinuses.  The diagnosis was allergic rhinitis.  

There were no pertinent complaints, histories, findings or 
diagnoses on VA examinations in June 2007 of the Veteran's 
spine and feet.  

Records of the Austin Regional Clinic from 1998 to 2007 show 
that in October 2000 the Veteran complained of a headache 
when he had an upper respiratory infection.  An abdominal CT 
scan in September 2001 was negative.  In May 2003 he 
complained of diarrhea and vomiting.  Abdominal cramps had 
started the night before.  He complained of a headache in 
January 2004, when he had a fever and congestion, and in 
February 2006 when he had an upper respiratory infection.  He 
was seen at an emergency room in November 2006, for a 2 week 
history of a cough that was worsening and his complaints now 
included body aches, chills, sore throat, and headaches.  The 
diagnoses were acute respiratory difficulty, acute pneumonia, 
and an acute exacerbation of asthma.  

On VA Persian Gulf War evaluation in December 2007 the 
Veteran dated the onset of his diarrhea to 1993 and had been 
diagnosed with chronic colitis in 2002.  There was no history 
of fatigue but there was a history of diarrhea.  There was no 
history of memory problems.  On neurologic evaluation his 
memory was normal.  A review of prior pathology studies 
yielded an assessment of mild nonspecific chronic colitis and 
mixed hyperplastic polyp tubular adenoma.  The summary 
included an assessment that the Veteran's diarrhea was 
associated with chronic colitis.  

At the October 2008 BVA hearing the Veteran testified that he 
was hospitalized for one week prior to his service discharge 
at the Davis Monthan Air Force Base.  He had been 
hospitalized during service for diarrhea and continued to 
have diarrhea since 1991.  Transcript at 5.  It started 
gradually and not only progressed in frequency but he also 
began having other associated symptoms such as dehydration 
and loss of energy.  After he was hospitalized for diarrhea 
during service, it became significantly worse.  He now had 
diarrhea 6 to 8 times monthly and still received treatment 
for it, including medication.  There had been a recent change 
by VA in his medications for treatment of diarrhea.  He 
worked as a clerk for the U.S. Post Service.  Transcript at 
6.  At this job he had access to a bathroom.  Although 
employed at this job for 12 years, he averaged losing 8 to 10 
days a year due to diarrhea.  His weight fluctuated.  
Transcript at 7.  It was after his hospitalization at the 
Davis Monthan Air Force Base that he was deployed for duty in 
the Gulf War.  He had now had diarrhea for 16 to 17 years.  
Transcript at 8.  He had been hospitalized for diarrhea in 
1991 and at hospital discharge the diagnosis was hepatitis 
syndrome.  Transcript at 9.  During that hospitalization 
blood tests had been done as had a colonoscopy.  He had been 
quarantined during that hospitalization.  He had been told by 
a physician at that time that he had symptoms of hepatitis 
without actually having hepatitis and, so, his condition was 
called hepatitis syndrome.  At one point, VA personnel had 
told him that he had a mild case of colitis but they had not 
yet formally rendered a diagnosis and kept giving him 
medication and running more tests, including a colonoscopy 
and upper gastrointestinal X-ray series.  Transcript at 10.  

As to headaches, the Veteran testified that they started 
around the same time that he developed diarrhea during 
service and that the headaches were part of the symptoms he 
had at that time.  One or two years ago Temple VA had 
diagnosed him with migraines.  During service the headaches 
had gradually worsened.  Transcript at 11.  He still had 
migraine headaches for which he took medication prescribed by 
VA and had been evaluated by VA for his migraines.  A 
physician had diagnosed him with migraine headaches.  The 
headaches were debilitating.  Transcript at 12.  They were 
infrequent, occurring 6 to 8 times yearly.  Transcript at 13.  
He had missed time from work due to headaches.  Transcript at 
14.  One physician stated that he did not know the cause of 
the headaches and did not know if it was a symptom of the 
Veteran's back pain or if it was from a prior condition.  He 
had been told that it might be associated with his back 
problems.  Transcript at 15. 

As to fatigue, the Veteran testified that now had fatigue, 
consisting of a loss of energy.  Transcript at 15.  His 
fatigue might be associated with his diarrhea and episodes of 
diarrhea seemed to make his fatigue worse.  Transcript at 16.  
When fatigued, his appetite was not good.  He had felt 
fatigued when he was hospitalized in 1991 during service.  
Transcript at 17.  After his 1991 hospital discharge he had 
been given vitamins and had been monitored for the purpose of 
regaining his strength.  He continued to have episodes of 
fatigue.  Transcript at 18.  He had not been provided a 
diagnosis to account for his fatigue but he had been old to 
take Vitamins.  Transcript at 18-19.  

As to memory loss, the Veteran testified that he had first 
notice having memory loss during his inservice 
hospitalization in 1991 but it was much more noticeable now.  
It involved only his short-term and not long-term memory.  He 
had mentioned this to his physician but it had never been 
addressed.  Transcript at 19.  His short-term memory loss was 
intermittent.  He had mentioned his memory loss to physicians 
during his military service.  The first time he had contact 
with the VA system was within one year of active service.  
Transcript at 20.  He thought it was in about December 2004.  
His memory loss was one of the reasons that he had sought VA 
treatment.  Transcript at 21.  His episodes of memory loss 
were not associated with his headaches.  Transcript at 22.  
His problems with his memory date back to 1991 and he did not 
have any memory problems prior to that time but had had 
intermittent episodes of memory loss since then.  Transcript 
at 22.  

The Veteran further testified that all of the symptoms for 
which he sought service connection dated back to 1991, when 
hospitalized during military service and he had been treated 
for them since then.  The diarrhea and headaches were the two 
worse symptoms.  Transcript at 23.  

IV. Analysis

Migraine headaches

The addition evidence includes the June 2007 VA examination 
which discloses that the Veteran has sinus headaches.  While 
the formal diagnosis as that time was allergic rhinitis, to 
the extent that the Veteran's headaches are sinus headaches, 
they are not part of or associated with an undiagnosed 
illness and there is nothing which establishes that the 
Veteran had chronic sinusitis during active service.  
Further, the Veteran's testimony of having had headache since 
military service is, in essence, no more than what he had 
previously contended and alleged.  

Additionally, in the Veteran's testimony he stated that a 
physician had rendered a diagnosis of migraine headaches.  
However, there is no evidence, including no testimony that 
any physician has reported that any migraine headaches are of 
service origin.  Also, the Veteran testified that a physician 
had stated that the physician did not know the cause of the 
Veteran's headache and that he did not know if the headaches 
were a symptom of the Veteran's back pain from service-
connected lumbar degenerative disc disease but there might be 
an association.  

In this regard, a lay statement or testimony of a physician's 
opinion or diagnosis is not sufficient to reopen a claim.  
Graves v. Brown, 8 Vet. App. 522, 525 (1996).  When the 
underlying medical nature of evidence has been significantly 
diluted, as in the connection between a lay account of past 
medical information, and filtered through layman's 
sensibilities, such evidence is too attenuated and inherently 
unreliable to constitute 'medical' evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

Accordingly, the additional evidence, even when view in light 
of the evidence previously on file, is insufficient to reopen 
the claim for service connection for migraine headaches.  

Fatigue

The Veteran's testimony of having had fatigue since military 
service is, in essence, no more than what he had previously 
contended and alleged.  In his testimony he attempted to link 
his fatigue with his episodes of diarrhea.  However, the 
additional evidence shows that his diarrhea is associated 
with chronic colitis and the colitis is not shown to be of 
service origin.  Moreover, to the extent that his fatigue 
could be associated with or due to diarrhea stemming from 
colitis, it is not a symptom of an undiagnosed illness.  
However, there is no competent medical evidence establishing 
such a nexus.  

Essentially, the additional evidence consists of the 
Veteran's continued complaints of fatigue and his own lay 
speculation as to it cause or origin.  Thus, the evidentiary 
record is essentially the same as it was at the time of the 
prior denial in 1998.  

Accordingly, the additional evidence, even when view in light 
of the evidence previously on file, is insufficient to reopen 
the claim for service connection for fatigue.  

Memory loss

At the recent hearing the Veteran did clarify that his memory 
loss involved only short-term memory and not long-term memory 
and that this episodes of memory loss were not associated 
with his headaches.  Nevertheless, his testimony of having 
had memory loss since military service is, in essence, no 
more than what he had previously contended and alleged.  

Thus, the evidentiary record is essentially the same as it 
was at the time of the prior denial in 1998.  Accordingly, 
the additional evidence, even when view in light of the 
evidence previously on file, is insufficient to reopen the 
claim for service connection for memory loss.  


Diarrhea

At the recent hearing the Veteran testified that while VA 
medical personnel had told him that he had a mild case of 
colitis, it had not been formally diagnosed.  However, the 
summary of the 2007 Persian Gulf War evaluation included an 
assessment that his diarrhea was associated with colitis.  
Since the symptom of diarrhea is associated with a known 
diagnostic entity, i.e., colitis, it can not be a 
manifestation of an undiagnosed illness.  Moreover, the 
evidence does not show that that recently diagnosed colitis 
is of service origin.  

Thus, the additional evidence, even when view in light of the 
evidence previously on file, is insufficient to reopen the 
claim for service connection for diarrhea. 

Because the claims are not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Gulf War Syndrome

A March 2004 letter from the Veteran stated that he had been 
service-connected at a noncompensable rating level for "Gulf 
War Syndrome" in December 1994 but had recently learned that 
he was no longer service-connected for this condition.  He 
had not been notified of this change and wanted to know why 
he was no longer service-connected for it.  In April 2004 the 
RO responded stated that a review of his claim file showed 
that the Veteran had never been service-connected at a 
noncompensable rating level for "Gulf War Syndrome."  He 
had claimed a number of conditions due to the Gulf War but 
had not been service-connected for them.  He had been advised 
on several occasions to contact the nearest VA medical 
facility about a Gulf War Registry Examination but the RO had 
no record of his ever having received such an examination.  

"Persian gulf syndrome" is not a disease entity currently 
recognized by VA or within the medical community.  60 Fed. 
Reg. 6661 (February 3, 1995).  The same is true for what the 
Veteran and his representative have termed "Gulf War 
Syndrome."  Accordingly, service connection for Gulf War 
Syndrome may not be granted.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for migraine headaches remains 
denied.  

New and material evidence not having been submitted, the 
claim for service connection for fatigue remains denied.

New and material evidence not having been submitted, the 
claim for service connection for memory loss remains denied.

New and material evidence not having been submitted, the 
claim for service connection for diarrhea remains denied.

Service connection for Gulf War Syndrome is denied.  



____________________________________________
RAYMOND FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


